Case: 3:13-cv-00115-WHR Doc #: 1165 Filed: 05/08/20 Page: 1 of 2 PAGEID #: 44980

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
HOBART CORPORATION, et al, : Case No. 3:13-cv-115

Plaintiffs, : JUDGE WALTER H. RICE
Vv.

THE DAYTON POWER AND LIGHT
COMPANY, et al.,

Defendants.
ORDER

This matter having come before the Court on the Joint Motion for filing of a Motion for
Approval of Settlement Agreement between Plaintiffs and Franklin Iron & Metal Corporation
with the amount of the settlement amount redacted (“Motion”), and any response thereto, it is
hereby

ORDERED THAT:

1) The Motion is GRANTED.

2) The Proposed Settlement Agreement between Plaintiffs and Franklin Iron &
Metal Corporation may be filed with the Court with the proposed settlement amount being
redacted.

3) The Proposed Settlement Agreement between Plaintiffs and Franklin Iron &
Metal Corporation shall be provided in an unredacted version to any party in this Action, and
may be provided to the United States EPA or Ohio EPA upon request of United States EPA or
Ohio EPA.

4) The redaction of the settlement amount is subject to further Order of this Court,

3319044.2
Case: 3:13-cv-00115-WHR Doc #: 1165 Filed: 05/08/20 Page: 2 of 2 PAGEID #: 44981

to further order of a Court of competent jurisdiction and subject to the understanding that certain
limited disclosures by the parties in this action in an unredacted form may be necessary for legal
purposes.

Dated: 3-4 R->0 Kocsis Nese Keen ti Pasun wea hg = (Wren,

JUDGE WALTER HERBERT RICE
UNITED STATES DISTRICT JUDGE

3319044.2
